Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claims 1 and 10; “insulated metal substrate associated with said cooling circuit” or “insulated metal substrate associable with a cooling circuit” does not denote contact with directly or indirectly and thus appears to omit connectivity which constitutes a plausible cooling circuit; whereas contact connectivity is not asserted so as to denote conduction—if so intended.  Further, “direct contact with at least one surface portion of said electronic board” in claim 1 line(s) 16 and claim 10 line(s) 9-10 is unclear; whereas various portion(s) of the electronic board is already asserted including the insulated metal substrate, a layer of insulating material, atleast one portion of the insulated material, at least on electronic circuit etc., and thus direct contact with a particular surface portion must be further specified as a surface portion of one of the aforementioned attributes or otherwise specified as a different attribute since the electronic board comprises each of the aforementioned attributes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Meyer 2003/0151893).
Regarding Claim(s) 1 and 10; Meyer discloses a comprising at least one outer container (container-94-Fig. 8--para. 0058, housing-262-Fig. 25—para. 0091, or housing—para. 0097, as depicted by Fig. 31A), at least one electronic appliance housed inside said container (as constituted by power electronics module-10 and/or including power electronic circuit-14—as set forth by para.’s 0051 and 0058), operatively connectable to an electric battery of a vehicle (as set forth by para.’s 0004 and 0058) and at least one cooling circuit of said electronic appliance (as constituted by thermal support-12 disposed in the housing—as set forth by para. 0058) wherein said electronic appliance comprises at least one electronic board provided with an insulated metal substrate associated with said cooling circuit, with a layer of electrically insulating material made on at least one portion of said insulated metal substrate, and with at least one electronic circuit made on said layer of electrically insulating material (electronic board-130-as further depicted by Fig.’s 15-18 and 27A---27D whereas an insulated metal substrate is defined by a direct bond copper or aluminum substrate-182 including a bonding layer and pads for electronic devices and wire bonding interconnections between the devices and interfacing circuitry, and a ceramic electrical insulating layer and a metal beneath the ceramic, wherein the substrate provides high voltage insulation—para.’s 0080-0081) said electronic board comprises at least one conductive metal bar for the transport and the distribution of current, electrically connected to said electronic circuit and provided with at least one portion arranged in direct contact with at least one surface portion of said electronic board (whereas either of contact member i.e. 266, 268, or 274 constitutes conductive metal which couples and extends between circuits of 130 to terminal strip 134—as set forth by para. 0092, and further couples the connection elements 166 of interface 148, and also couples 130), for the cooling of said conductive metal bar by means of said cooling ASLAN LAW, P.C.Application No.: NEW / Not Yet AssignedDocket No.: 8202-0014PUS1Page 5 of 9circuit (whereas 130 and 148 are secured to the cooling circuit-12—as set forth by para’s 0070-0071—as depicted by Fig.’s 14-15, and 27A-B, or D). Except, Meyer does not explicitly disclose the vehicle application is a charger configured to recharge for the battery.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the appliance as a configuration to recharge a battery since it was known in the art, as set forth by para.’s 0004 discloses inverters from electric vehicles; and further para. 0050 discloses inverter applications for energy storage so as to provide a more reliable cooling circuit for heat conducting layer(s) and circuits of the appliance, and thus it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 2; Meyer discloses the battery charger according to claim 1, wherein said conductive metal bar is provided with a lower surface arranged in direct contact with at least one surface portion of said electronic board (as depicted by Fig.’s 27A-27D).

Regarding Claim 3; Meyer discloses the battery charger according to claim 1, wherein said conductive metal bar is substantially plate-shaped (as depicted by Fig.’s 27A-27D Note: Merriam Webster’s dictionary defines ‘substantially’ as largely by not wholly that which is specified; and further note plates may denote varying geometries). 

Regarding Claim 4; Meyer discloses the battery charger according to claim 2, wherein said conductive metal bar comprises an upper surface opposite said lower surface associated with said electronic board (as depicted by Fig.’s 27A-27D).
Regarding Claim 5; Meyer discloses the battery charger according to said conductive metal bar has a substantially elongated shape (as depicted by Fig.’s 27A-27D).  

Regarding Claim 6; Meyer discloses the battery charger according to claim 1, wherein said conductive metal bar extends over at least one portion of said electronic board, on said layer of electrically insulating material (as depicted by Fig.’s 27A-27D).  

Regarding Claim 7; Meyer discloses the battery charger according to claim 1, wherein to said conductive metal bar comprises electric coupling and connection means of at least one electric connecting element (via 134).  

Regarding Claim 8; Meyer discloses the battery charger according to claim 7, wherein said electric coupling and connection means comprise at least one electric terminal made at least one portion of said conductive metal bar (as depicted by Fig.’s 27A-27D).
Regarding Claim 9; Meyer discloses the battery charger according to claim 8, suggests wherein said at least one electric terminal extends from said upper surface of the conductive metal bar (as suggested by 116, 194), except, explicitly extending from an upper surface of the bar.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the 116/194 to receive the bar in-part there-below so as to enhance access to conductors interfacing the terminal strip and outgoing power lines, as set forth by para. 0084 since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
ASLAN LAW, P.C.Application No.: NEW / Not Yet AssignedDocket No.: 8202-0014PUS1 Page 7 of 9

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835